DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/24/2022 has been entered.

The following is a non-final office action in response to communications received 06/24/2022. Claims 1 and 7 have been amended. Therefore claims 1-8 are pending and addressed below.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lim (Pub. No. US 2017/0063853) in view of Shoshan (Pub. No. US 2016/0344724).

As per claims 1, 7, Lim discloses a computer implemented method of sharing a data message containing multiple data fields between a provider computer system and a consumer computer system, wherein the provider computer system and the consumer computer system have mutual mistrust, the method comprising: responsive to an authentication of the provider computer system, receiving a definition of one or more fields in the data message accessible to the consumer computer system (…the first device and the second device may each derive a session key…when receiving data front the from the first device, the second device may authenticate the first device by inputting the session key into a MAC algorithm to derive an instance of a MAC tag…see par. 18… based on the derived first instance of the session key, authentication module generates a first message authentication code tag for the particular communication session within the data…see par. 27-28), responsive to an indication from a data storage server that a ciphertext of the data message is requested to be stored in the data storage server including a derivative of an identifier of the provider computer system, confirming an authenticity of the ciphertext by confirming an authenticity of the derivative of the identifier of the provider computer system, wherein each field of the ciphertext is encrypted using a corresponding cryptographic key (…the information stored at data stores may perform operations associated with authentication module…authentication module may enable devices to execute a challenge-response protocol for authenticating devices and ensuring integrity of the data being exchanged…authentication modules may use respective instances of a session key derived from the execution of the challenge-response protocol to encode and decode the data being exchanged…see par. 41-44, 90-93); and responsive to an authentication of the consumer computer system, issuing the consumer computer system with a cryptographic key for each of the fields in the data message accessible to the consumer computer system, such that the consumer computer system is operable to obtain the ciphertext from the data storage server and to decrypt the one or more accessible data fields and such that other data fields being non-accessible to the consumer are encrypted to anonymize the other data fields (…see par. 68-69, 71). Lim does not explicitly disclose each field having associated a cryptographic key; wherein the cryptographic keys of one or more fields are different from one another. However Shoshan discloses each field having associated a cryptographic key; wherein the cryptographic keys of one or more fields are different from one another (…data user’s data record fields can be encrypted…a first encrypted data field is authorized for access by a single user and a different second encrypted data field is authorized for access by a set of users…see par. 25, 54). Therefore one ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to use Shoshan in Lim for including the above limitations because one ordinary skill in the art would recognize it would further improve security of accessing authorized data by encrypting…fields, see Shoshan, par. 25-27.


As per claim 2, the combination of Lim and Shoshan discloses wherein the derivative of the identifier of the provider computer system is a hash or a digest of an identifier of the provider computer system (Lim: see par. 32).



As per claim 3, the combination of Lim and Shoshan discloses wherein communication with each of the provider computer system and the consumer computer system is encrypted using separate session keys (Lim: see par. 31-35).


As per claim 4, the combination of Lim and Shoshan discloses wherein the method further comprises, responsive to the authentication of the consumer computer system, communicating a derivative of the data message to the consumer computer system such that the consumer computer system can identify the data message to the data storage server for retrieval of the data message (Lim: see par. 70).


As per claim 5, the combination of Lim and Shoshan discloses wherein the derivative of the data message is a hash or a digest of the data message (Lim: see par. 72-73).


As per claim 6, the combination of Lim and Shoshan discloses wherein at least some of the data fields in the data message are unencrypted (Lim: see par. 41-44).


As per claim 8, the combination of Lim and Shoshan discloses a non-transitory computer-readable storage medium storing a computer program element comprising computer program code to, when loaded into a computer system and executed thereon, cause the computer system to perform a method as claimed in claim 1 (claim 8 is rejected under the same base of rejections as in claim 1).






Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to sharing data messages containing sensitive data.

Yan (Pub. No. US 2015/0222606); “Method and Apparatus for Providing Access Control to Shared Data Based on Trust Level”;
-Teaches utilizing a trust level module to obtain trust levels among users…based on the trust assessments results, user can set access conditions of his sensitive data…see par. 57-63.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2499